


Exhibit 10.267

 

EXECUTION VERSION

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE ONLY

 

PREPARED BY

AND WHEN RECORDED RETURN TO:

 

Teresa B. Pernini, Esq.
Bryan Cave LLP
One Atlantic Center

Fourteenth Floor

1201 W. Peachtree Street, NW
Atlanta, Georgia 30309-3488

 

ABSOLUTE ASSIGNMENT OF LEASES AND RENTS

 

(Abington Place Health and Rehab Center)

 

THIS ABSOLUTE ASSIGNMENT OF LEASES AND RENTS (hereinafter referred to as this
“Assignment”), is made and entered into as of the 28th day of December 2012, by
APH&R PROPERTY HOLDINGS, LLC, a Georgia limited liability company, whose address
is whose address is 1145 Hembree Road, Roswell, Georgia 30076 (“Assignor”), to
KEYBANK NATIONAL ASSOCIATION, a national banking association (“Lender”), whose
address is 4910 Tiedeman Road, 3rd Floor, Brooklyn, Ohio 44144.

 

W I T N E S S E T H:

 

A.                                    On or about the date hereof, Assignor,
APH&R Nursing, LLC (“Abington Tenant”), Woodland Hills HC Property Holdings, LLC
(“Woodland PropCo”), Woodland Hills HC Nursing, LLC, a Georgia limited liability
company (“Woodland Hills Tenant”),  Northridge HC&R Property Holdings, LLC
(“Northridge PropCo”) and Northridge HC&R Nursing, LLC, (“Northridge Tenant”),
each a Georgia limited liability company (Assignor, Woodland Hills Tenant,
Woodland Hills PropCo, Abington Tenant, Northridge PropCo and Northridge Tenant
referred to herein collectively as “Borrowers”), and Lender entered into that
certain Secured Loan Agreement dated as of the date hereof (“Loan Agreement”),
whereby Lender agreed to make a secured term loan (the “Loan”) available to
Borrowers in the original principal amount of Sixteen Million Five Hundred
Thousand and 00/100 Dollars ($16,500,000.00).  Capitalized terms used and not
otherwise defined herein shall have the meanings given to them in the Loan
Agreement.

 

1

--------------------------------------------------------------------------------


 

B.                                    In connection with the Loan, Borrowers
have executed and delivered, jointly and severally, a promissory note of even
date herewith (the “Note”) payable to the order of Lender in the principal
amount of the Loan.

 

C.                                    A condition precedent to the Assignee’s
extension of the Loan to the Assignor, is the execution and delivery by the
Assignor of this Assignment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto mutually agree as follows:

 

1.                                      Definitions.  All capitalized terms
which are not defined herein shall have the meanings ascribed thereto in the
Loan Agreement.

 

2.                                      Absolute and Present Assignment.  The
Assignor hereby bargains, grants, sells, transfers, conveys, sets over and
assigns to the Assignee, it successors and assigns, as an Absolute Assignment
and not merely one for security, all of the right, title and interest of the
Assignor in and to (i) all of the rents, revenues, issues, profits, proceeds,
receipts, income, accounts and other receivables arising out of or from the land
legally described in Exhibit A attached hereto and made a part hereof and all
buildings and other improvements located thereon (said land and improvements
being hereinafter referred to collectively as the “Premises”), including,
without limitation, lease termination fees, purchase option fees and other fees
and expenses payable under any lease; (ii) all leases and subleases
(collectively, “Leases”), now or hereafter existing, of all or any part of the
Premises, including but not limited to that certain Facility Lease dated June 1,
2012, between Assignor and Abington Tenant, together with all guaranties of any
of such Leases and all security deposits delivered by tenants thereunder,
whether in cash or letter of credit; (iii) all rights and claims for damage
against tenants arising out of defaults under the Leases, including rights to
termination fees and compensation with respect to rejected Leases pursuant to
Section 365(a) of the Federal Bankruptcy Code or any replacement
Section thereof; and (iv) all tenant improvements and fixtures located on the
Premises.  This Assignment is an absolute perfected and present transfer and
assignment of the foregoing interests to the Assignee, and not an assignment for
security purposes only, which secures:

 

(a)                                 Payment by the Borrowers when due of (i) the
indebtedness evidenced by the Note and any and all renewals, extensions,
replacements, amendments, modifications and refinancings thereof; (ii) any and
all other “Obligations” (as defined in the Loan Agreement) that may be due and
owing to the Assignee by the Borrowers under or with respect to the “Loan
Documents” (as defined in the Loan Agreement); and (iii) all costs and expenses
paid or incurred by the Assignee in enforcing its rights hereunder, including
without limitation, court costs and reasonable attorneys’ fees actually
incurred; and

 

(b)                                 Observance and performance by the Borrowers
of the covenants, conditions, agreements, representations, warranties and other
liabilities and obligations of the Borrowers or any other obligor to or
benefiting the Assignee which are evidenced or

 

2

--------------------------------------------------------------------------------


 

secured by or otherwise provided in the Note, this Assignment or any of the
other Loan Documents.

 

3.                                      Representations and Warranties of
Assignor.  The Assignor represents and warrants to the Assignee that:

 

(a)                                 This Assignment, as executed by the
Assignor, constitutes the legal and binding obligation of the Assignor
enforceable in accordance with its terms and provisions;

 

(b)                                 The Assignor is the lessor under all Leases;

 

(c)                                  There is no other existing assignment of
the Assignor’s entire or any part of its interest in or to any of the Leases, or
any of the rents, issues, income or profits assigned hereunder, nor has the
Assignor entered into any agreement to subordinate any of the Leases or the
Assignor’s right to receive any of the rents, issues, income or profits assigned
hereunder;

 

(d)                                 The Assignor has not executed any instrument
or performed any act which may prevent the Assignee from operating under any of
the terms and provisions hereof or which would limit the Assignee in such
operation; and

 

(e)                                  There are no defaults by the landlord and,
to the Assignor’s knowledge, there are no material defaults by tenants under any
Leases.

 

4.                                      Covenants of the Assignor.  The Assignor
covenants and agrees that so long as this Assignment shall be in effect:

 

(a)                                 The Assignor shall not enter into any
additional Leases, other than Leases which are entered into in the ordinary
course of the Assignor’s business with individual patients under patient
agreements;

 

(b)                                 The Assignor shall observe and perform all
of the covenants, terms, conditions and agreements contained in the Leases to be
observed or performed by the lessor thereunder, and the Assignor shall not do or
suffer to be done anything to impair the security thereof.  The Assignor shall
not (i) release the liability of any tenant under any Lease, (ii) consent to any
tenant’s withholding of rent or making monetary advances and off setting the
same against future rentals, (iii) consent to any tenant’s claim of a total or
partial eviction, (iv) consent to a tenant termination or cancellation of any
Lease, except as specifically provided therein, or (v) enter into any oral
leases with respect to all or any portion of the Premises;

 

(c)                                  The Assignor shall not collect any of the
rents, issues, income or profits assigned hereunder more than 30 days in advance
of the time when the same shall become due, except for security or similar
deposits;

 

3

--------------------------------------------------------------------------------


 

(d)                                 The Assignor shall not make any other
assignment of its entire or any part of its interest in or to any or all Leases,
or any or all rents, issues, income or profits assigned hereunder, except as
specifically permitted by the Loan Documents;

 

(e)                                  The Assignor shall not modify the terms and
provisions of any Lease, nor shall the Assignor give any consent (including, but
not limited to, any consent to any assignment of, or subletting under, any
Lease, except as expressly permitted thereby) or approval required or permitted
by such terms and provisions, or cancel or terminate any Lease, without the
Assignee’s prior written consent;

 

(f)                                   The Assignor shall not accept a surrender
of any Lease or convey or transfer, or suffer or permit a conveyance or
transfer, of the premises demised under any Lease or of any interest in any
Lease so as to effect, directly or indirectly, proximately or remotely, a merger
of the estates and rights of, or a termination or diminution of the obligations
of, any tenant thereunder; any termination fees payable under a Lease for the
early termination or surrender thereof shall be paid jointly to the Assignor and
the Assignee;

 

(g)                                  The Assignor shall not alter, modify or
change the terms of any guaranty of any Lease, or cancel or terminate any such
guaranty or do or permit to be done anything which would terminate any such
guaranty as a matter of law;

 

(h)                                 The Assignor shall not waive or excuse the
obligation to pay rent under any Lease;

 

(i)                                     The Assignor shall, at its sole cost and
expense, appear in and defend any and all actions and proceedings arising under,
relating to or in any manner connected with any Lease or the obligations, duties
or liabilities of the lessor or any tenant or guarantor thereunder, and shall
pay all costs and expenses of the Assignee, including court costs and reasonable
attorneys’ fees actually incurred, in any such action or proceeding in which the
Assignee may appear;

 

(j)                                    The Assignor shall give prompt notice to
the Assignee of any notice of any default by the lessor under any Lease received
from any tenant or guarantor thereunder;

 

(k)                                 The Assignor shall enforce the observance
and performance of each covenant, term, condition and agreement contained in
each Lease to be observed and performed by the tenants and guarantors thereunder
and shall immediately notify the Assignee of any material breach by the tenant
or guarantor under any such Lease;

 

(l)                                     The Assignor shall not permit any of the
Leases to become subordinate to any lien or liens other than liens securing the
indebtedness secured hereby or liens for general real estate taxes not
delinquent;

 

(m)                             The Assignor shall not execute hereafter any
Lease unless there shall be included therein a provision providing that the
tenant thereunder acknowledges that such Lease has been assigned pursuant to
this Assignment and agrees not to look to the

 

4

--------------------------------------------------------------------------------


 

Assignee as mortgagee, mortgagee in possession or successor in title to the
Premises for accountability for any security deposit required by lessor under
such Lease unless such sums have actually been received in cash by the Assignee
as security for tenant’s performance under such Lease; and

 

(n)                                 If any tenant under any Lease is or becomes
the subject of any proceeding under the Federal Bankruptcy Code, as amended from
time to time, or any other federal, state or local statute which provides for
the possible termination or rejection of the Leases assigned hereby, the
Assignor covenants and agrees that if any such Lease is so terminated or
rejected, no settlement for damages shall be made without the prior written
consent of the Assignee, and any check in payment of damages for termination or
rejection of any such Lease will be made payable both to the Assignor and the
Assignee.  The Assignor hereby assigns any such payment to the Assignee and
further covenants and agrees that upon the request of the Assignee, it will duly
endorse to the order of the Assignee any such check, the proceeds of which shall
be applied in accordance with the provisions of Section 8 below.

 

5.                                      Rights Prior to Default.  Unless or
until an “Event of Default” (as defined in Section 6 hereof) shall occur and be
continuing, the Assignor shall have the right and license to collect, at the
time (but in no event more than 30 days in advance) provided for the payment
thereof, all rents, issues, income and profits assigned hereunder, and to
retain, use and enjoy the same.  Upon the occurrence of an Event of Default, the
Assignor’s right and license to collect such rents, issues, income and profits
shall immediately terminate without further notice thereof to the Assignor.  The
Assignee shall have the right to notify the tenants under the Leases of the
existence of this Assignment at any time.

 

6.                                      Events of Default.  Each of the
following shall constitute an “Event of Default” under this Assignment:

 

(a)                                 The Assignor fails to pay any amount payable
under this Assignment when any such payment is due in accordance with the terms
hereof.

 

(b)                                 The Assignor fails to perform or observe, or
to cause to be performed or observed, any other obligation, covenant, term,
agreement or provision required to be performed or observed by the Assignor
under this Assignment; provided, however, that:

 

(i)                                     If such failure can be cured solely by
the payment of money, such failure shall not constitute an Event of Default
unless it shall continue for a period of five days after written notice to the
Assignor;

 

(ii)                                  If such failure cannot be cured solely by
the payment of money and does not pose an emergency or dangerous condition or a
material threat to the security for the Loan, such failure shall not constitute
an Event of Default unless it shall continue for a period of 30 days after
written notice to the Assignor; and

 

(iii)                               If a failure described in (ii) above is of
such a nature that it cannot reasonably be cured within such 30-day period, and
if such failure is susceptible of cure, it shall not constitute an Event of
Default if corrective action is instituted

 

5

--------------------------------------------------------------------------------


 

by the Assignor within such 30-day period and is diligently pursued and such
failure is cured within 60 days after the occurrence of such failure.

 

(c)                                  The occurrence of an Event of Default under
the Loan Agreement or any of the other Loan Documents.

 

7.                                      Rights and Remedies Upon Default.  At
any time upon or following the occurrence and during the continuance of any
Event of Default, the Assignee, at its option, may exercise any one or more of
the following rights and remedies without any obligation to do so, without in
any way waiving such Event of Default, without further notice or demand on the
Assignor, without regard to the adequacy of the security for the obligations
secured hereby, without releasing the Assignor or any guarantor of the Note from
any obligation, and with or without bringing any action or proceeding to
foreclose the Mortgage or any other lien or security interest granted by the
Loan Documents:

 

(a)                                 The Assignee may declare the unpaid balance
of the principal sum of the Note, together with all accrued and unpaid interest
thereon, immediately due and payable.

 

(b)                                 The Assignee may enter upon and take
possession of the Premises, either in person or by agent or by a receiver
appointed by a court, and have, hold, manage, lease and operate the same on such
terms and for such period of time as the Assignee may deem necessary or proper,
with full power to make from time to time all alterations, renovations, repairs
or replacements thereto or thereof as may seem proper to the Assignee, to make,
enforce, modify and accept the surrender of Leases, to obtain and evict tenants,
to fix or modify rents, and to do any other act which the Assignee deems
necessary or proper.

 

(c)                                  The Assignee may either with or without
taking possession of the Premises, demand, sue for, settle, compromise, collect,
and give acquittances for all rents, issues, income and profits of and from the
Premises and pursue all remedies for  enforcement of the Leases and all the
lessor’s rights therein and thereunder.  This Assignment shall constitute an
authorization and direction to the tenants under the Leases to pay all rents and
other amounts payable under the Leases to the Assignee, without proof of default
hereunder, upon receipt from the Assignee of written notice to thereafter pay
all such rents and other amounts to the Assignee and to comply with any notice
or demand by the Assignee for observance or performance of any of the covenants,
terms, conditions and agreements contained in the Leases to be observed or
performed by the tenants thereunder, and the Assignor shall facilitate in all
reasonable ways the Assignee’s collection of such rents, issues, income and
profits, and upon request will execute written notices to the tenants under the
Leases to thereafter pay all such rents and other amounts to the Assignee.

 

(d)                                 The Assignee may make any payment or do any
act required herein of the Assignor in such manner and to such extent as the
Assignee may deem necessary, and any amount so paid by the Assignee shall become
immediately due and payable by the Assignor with interest thereon until paid at
the Default Rate and shall be secured by this Assignment.

 

6

--------------------------------------------------------------------------------


 

8.                                      Application of Funds.  Except as
otherwise provided in the Mortgage or by applicable law, all sums collected and
received by the Assignee out of the rents, issues, income and profits of the
Premises following the occurrence of any one or more Events of Default shall be
applied in such order as the Assignee shall elect in its sole and absolute
discretion.

 

9.                                      Limitation of the Assignee’s Liability. 
The Assignee shall not be liable for any loss sustained by the Assignor
resulting from the Assignee’s failure to let the Premises or from any other act
or omission of the Assignee in managing, operating or maintaining the Premises
following the occurrence of an Event of Default.  The Assignee shall not be
obligated to observe, perform or discharge, nor does the Assignee hereby
undertake to observe, perform or discharge any covenant, term, condition or
agreement contained in any Lease to be observed or performed by the lessor
thereunder, or any obligation, duty or liability of the Assignor under or by
reason of this Assignment.  The Assignor shall and does hereby agree to
indemnify, defend (using counsel satisfactory to the Assignee) and hold the
Assignee harmless from and against any and all liability, loss or damage which
the Assignee may incur under any Lease or under or by reason of this Assignment
and of and from any and all claims and demands whatsoever which may be asserted
against the Assignee by reason of any alleged obligation or undertaking on the
Assignee’s part to observe or perform any of the covenants, terms, conditions
and agreements contained in any Lease; provided, however, in no event shall the
Assignor be liable for any liability, loss or damage which the Assignee incurs
as a result of the Assignee’s gross negligence or willful misconduct.  Should
the Assignee incur any such liability, loss or damage under any Lease or under
or by reason of this Assignment, or in the defense of any such claim or demand,
the amount thereof, including costs, expenses and reasonable attorneys’ fees
actually incurred, shall become immediately due and payable by the Assignor with
interest thereon at the Default Rate and shall be secured by this Assignment. 
The indemnity provided in this Section shall be in addition to (but not in
duplication of) any other indemnification provision contained in the Loan
Agreement or any other Loan Document.  This Assignment shall not operate to
place responsibility upon the Assignee for the care, control, management or
repair of the Premises or for the carrying out of any of the covenants, terms,
conditions and agreements contained in any Lease, nor shall it operate to make
the Assignee responsible or liable for any waste committed upon the Premises by
any tenant, occupant or other party, or for any dangerous or defective condition
of the Premises, or for any negligence in the management, upkeep, repair or
control of the Premises resulting in loss or injury or death to any tenant,
occupant, licensee, employee or stranger.  Nothing set forth herein or in the
Mortgage, and no exercise by the Assignee of any of the rights set forth herein
or in the Mortgage shall constitute or be construed as constituting the Assignee
a “mortgagee in possession” of the Premises, in the absence of the taking of
actual possession of the Premises by the Assignee pursuant to the provisions
hereof or of the Mortgage.

 

10.                               No Waiver.  Nothing contained in this
Assignment and no act done or omitted to be done by the Assignee pursuant to the
rights and powers granted to it hereunder shall be deemed to be a waiver by the
Assignee of its rights and remedies under any of the Loan Documents.  This
Assignment is made and accepted without prejudice to any of the rights and
remedies of the Assignee under the terms and provisions of such instruments, and
the Assignee may exercise any of its rights and remedies under the terms and
provisions of such instruments either prior to, simultaneously with, or
subsequent to any action taken by the Assignee hereunder.  The Assignee may take
or release any other security for the performance of the obligations secured
hereby, may release any party primarily or secondarily liable therefor, and

 

7

--------------------------------------------------------------------------------


 

may apply any other security held by it for the satisfaction of the obligations
secured hereby without prejudice to any of the Assignee’s rights and powers
hereunder.

 

11.                               Further Assurances.  The Assignor shall
execute or cause to be executed such additional instruments (including, but not
limited to, general or specific assignments of such Leases as the Assignee may
designate) and shall do or cause to be done such further acts, as the Assignee
may request, in order to permit the Assignee to perfect, protect, preserve and
maintain the assignment made to the Assignee by this Assignment.

 

12.                               Security Deposits.  The Assignor acknowledges
that the Assignee has not received for its own account any security deposited by
any tenant pursuant to the terms of the Leases and that the Assignee assumes no
responsibility or liability for any security so deposited.

 

13.                               Compliance with Law of State.

 

(a)                                 If any provision in this Assignment shall be
inconsistent with any provision of the applicable laws of the State in which the
Premises are located, such laws shall take precedence over the provisions of
this Assignment, but shall not invalidate or render unenforceable any other
provision of this Assignment that can be construed in a manner consistent with
such laws.

 

(b)                                 If any provision of this Assignment shall
grant to the Assignee any powers, rights or remedies prior to, upon or following
the occurrence of an Event of Default which are more limited than the powers,
rights or remedies that would otherwise be vested in the Assignee under
applicable laws of the State in which the Premises are located in the absence of
said provision, the Assignee shall be vested with the powers, rights and
remedies granted by such laws to the full extent permitted by law.

 

14.                               Severability.  If any provision of this
Assignment is deemed to be invalid by reason of the operation of law, or by
reason of the interpretation placed thereon by any administrative agency or any
court, the Assignee and the Assignor shall negotiate an equitable adjustment in
the provisions of the same in order to effect, to the maximum extent permitted
by law, the purpose of this Assignment and the validity and enforceability of
the remaining provisions, or portions or applications thereof, shall not be
affected thereby and shall remain in full force and effect.

 

15.                               Incorporation of Sections 12.2 and 12.3 of
Loan Agreement.  The provisions of Sections 12.2 and 12.3 of the Loan Agreement
are hereby incorporated into and made a part of this Assignment.

 

16.                               Successors and Assigns.  This Assignment is
binding upon the Assignor and its legal representatives, successors and assigns,
and the rights, powers and remedies of the Assignee under this Assignment shall
inure to the benefit of the Assignee and its successors and assigns.

 

17.                               Prior Agreements; No Reliance; Modifications. 
This Assignment shall represent the entire, integrated agreement between the
parties hereto relating to the subject matter of this Assignment, and shall
supersede all prior negotiations, representations or agreements pertaining
thereto, either oral or written.  The Assignor acknowledges it is executing this

 

8

--------------------------------------------------------------------------------


 

Assignment without relying on any statements, representations or warranties,
either oral or written, that are not expressly set forth herein.  This
Assignment and any provision hereof shall not be modified, amended, waived or
discharged in any manner other than by a written amendment executed by all
parties to this Assignment.

 

18.                               Duration.  This Assignment shall become null
and void at such time as the Assignor shall have paid the principal sum of the
Note, together with all interest thereon, and shall have fully paid and
performed all of the other Obligations secured hereby and by the other Loan
Documents.  The recording of a satisfaction of the Mortgage by the Assignee
shall terminate this Assignment.

 

19.                               Governing Law.  This Assignment shall be
governed by and construed in accordance with the laws of the State of Arkansas.

 

20.                               Notices.  All notices, demands, requests and
other correspondence which are required or permitted to be given hereunder shall
be deemed sufficiently given when delivered or mailed in the manner and to the
addresses of the Assignor and the Assignee, as the case may be, as specified in
the Mortgage.

 

21.                               Captions.  The captions and headings of
various Sections of this Assignment and exhibits pertaining hereto are for
convenience only and are not to be considered as defining or limiting in any way
the scope or intent of the provisions hereof.

 

22.                               Gender and Number.  Any word herein which is
expressed in the masculine or neuter gender shall be deemed to include the
masculine, feminine and neuter genders.  Any word herein which is expressed in
the singular or plural number shall be deemed, whenever appropriate in the
context, to include the singular and the plural.

 

23.                               Execution of Counterparts.  This Assignment
may be executed in any number of counterparts and by the different parties
hereto on separate counterparts and each such counterpart shall be deemed to be
an original, but all such counterparts shall together constitute but one and the
same document.  Receipt of an executed signature page to this Assignment by
facsimile or other electronic transmission shall constitute effective delivery
thereof.  An electronic record of this executed Assignment maintained by the
Assignee shall be deemed to be an original.

 

24.                               Construction.  Each party to this Assignment
and legal counsel to each party have participated in the drafting of this
Assignment, and accordingly the general rule of construction to the effect that
any ambiguities in a contract are to be resolved against the party drafting the
contract shall not be employed in the construction and interpretation of this
Assignment.

 

25.                               Litigations Provisions.

 

(a)                                 Consent to Jurisdiction.  THE ASSIGNOR
CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
IN CLEVELAND, OHIO, AND OF ANY STATE OR FEDERAL COURT LOCATED OR HAVING
JURISDICTION IN THE COUNTY IN WHICH THE PREMISES ARE

 

9

--------------------------------------------------------------------------------


 

LOCATED, IN WHICH ANY LEGAL PROCEEDING MAY BE COMMENCED OR PENDING RELATING IN
ANY MANNER TO THIS ASSIGNMENT, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS.

 

(b)                                 Consent to Venue.  THE ASSIGNOR AGREES THAT
ANY LEGAL PROCEEDING RELATING TO THIS ASSIGNMENT, THE LOAN OR ANY OF THE OTHER
LOAN DOCUMENTS MAY BE BROUGHT AGAINST THE ASSIGNOR IN ANY STATE OR FEDERAL COURT
LOCATED IN CLEVELAND, OHIO, OR ANY STATE OR FEDERAL COURT LOCATED OR HAVING
JURISDICTION IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED.  THE ASSIGNOR
WAIVES ANY OBJECTION TO VENUE IN ANY SUCH COURT AND WAIVES ANY RIGHT IT MAY HAVE
TO TRANSFER OR CHANGE THE VENUE FROM ANY SUCH COURT.

 

(c)                                  No Proceedings in Other Jurisdictions.  THE
ASSIGNOR AGREES THAT IT WILL NOT COMMENCE ANY LEGAL PROCEEDING AGAINST THE
ASSIGNEE RELATING IN ANY MANNER TO THIS ASSIGNMENT, THE LOAN OR ANY OF THE OTHER
LOAN DOCUMENTS IN ANY COURT OTHER THAN A STATE OR FEDERAL COURT LOCATED IN
CLEVELAND, OHIO, OR IF A LEGAL PROCEEDING IS COMMENCED BY THE ASSIGNEE AGAINST
THE ASSIGNOR IN A COURT IN ANOTHER LOCATION, BY WAY OF A COUNTERCLAIM IN SUCH
LEGAL PROCEEDING.

 

(d)                                 Waiver of Jury Trial.  THE ASSIGNOR HEREBY
WAIVES TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO THIS ASSIGNMENT, THE
LOAN OR ANY OF THE OTHER LOAN DOCUMENTS.

 

26,                               References to Documents.  Unless expressly
provided to the contrary or the context otherwise requires, all references in
this Assignment to any other document, instrument or agreement shall be deemed
to refer to such document, instrument or agreement as it may be amended,
modified, supplemented, renewed, extended or restated from time to time;
provided, however, that nothing in this Section shall operate or be construed to
authorize any such amendment, modification, supplement, renewal, extension or
restatement that is prohibited or restricted under any other provision of the
Loan Documents.

 

[EXECUTION CONTAINED ON THE FOLLOWING PAGE]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor has executed and delivered this Assignment as of
the day and year first above written.

 

 

ASSIGNOR:

 

 

 

APH&R PROPERTY HOLDINGS, LLC, a Georgia limited liability company

 

 

 

By:

/s/ Christopher F. Brogdon

 

Name:

Christopher F. Brodgon

 

Title:

Manager

 

 

 

 

 

 

STATE OF GEORGIA

)

 

 

 

)  ss:

 

 

COUNTY OF FULTON

)

 

 

 

On this day, before me, the undersigned, a Notary Public, duly commissioned,
qualified and acting, within and for said County and State, appeared in person
the within named Christopher F. Brogdon, to me personally well known, who stated
that he is the Manager of APH&R Property Holdings, LLC, a Georgia limited
liability company, and was duly authorized in that capacity to execute the
foregoing instrument for and in the name and behalf of said company, and further
stated and acknowledged that he had so signed, executed and delivered the
foregoing instrument for the consideration, uses and purposes therein mentioned
and set forth.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 21st
day of December, 2012.

 

 

 

/s/ Ellen W. Smith

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

Jan. 30, 2016

 

 

 

 

 

(S E A L)

 

 

 

--------------------------------------------------------------------------------
